Citation Nr: 1746068	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  03-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to January 5, 2001, for the grant of service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in February 2002, November 2002, and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2005 the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This matter was previously before the Board in January 2012, when the Board granted service connection for an acquired psychiatric disability.  The rating decision which implemented that grant, issued in April 2012, assigned the effective date of the grant as January 5, 2001.  The Veteran and his attorney promptly appealed the assigned effective date.  This appeal was assigned a docket date based on the date of filing the substantive appeal in November 2014.  The Veteran and his attorney filed an appeal asserting that an earlier docket number was warranted, inasmuch as the effective date assigned to the grant of service connection was a down-stream issue of the original claim.  The appeal was granted in May 2017 and the docket number was changed to reflect the earlier docket number listed on the title page in accordance with Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 230 (2001).    


FINDINGS OF FACT

1. The Veteran filed a claim of service connection for emotional problems which was received on May 13, 1996; a rating decision issued in June 1996 denied service connection based on a finding that there was no evidence of any emotional problems in service.
 
2. The Veteran filed a subsequent claim of service connection for an acquired psychiatric disability in January 2001 which was eventually granted by a Board decision issued in January 2012.

3. During the adjudication of the claim, additional relevant service records were obtained in December 2009 that had existed and not been associated with the claims file at the time of the prior decision; these records showed a January 1971 mental health evaluation with concern that the Veteran could develop a major psychiatric illness and thus provided at least part of the basis for the January 2012 grant of service connection. 


CONCLUSION OF LAW

The criteria for an effective date of May 13, 1996, for the grant of service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107, 5110 (a) (West 2014); 38 C.F.R. §§ 3.156(c), 3.303, 3.304(f), 3.307, 3.309, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in May 2001.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.



Assignment of Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An award that is made based in whole or in part on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

Facts and Analysis

The Veteran filed a claim for service connection for emotional problems and sleeplessness in May 1996.  (See Application, received 05/13/1996, p. 1.)  He stated that he had been treated for these problems at the outpatient clinic at Lackland Air Force Base.  (p. 4.)  A rating decision issued in June 1996 denied service connection based on a finding that there was no evidence of any emotional problems in service.  (See Rating Decision, received 06/04/1996, p. 1.)

The Veteran filed a subsequent claim for service connection for emotional problems and sleeplessness in January 2001.  (See Application, received 01/05/2001, p. 1.)  The claim was denied in a rating decision issued in February 2002, which identified the disability as "nervous condition to include depression."  (See Rating Decision, received 02/19/2002, p. 1.)  An examination conducted in the course of adjudication diagnosed PTSD, but did not note any stressor events.  (p. 2.)  The claim was denied based on a lack of evidence of emotional or nervous conditions in service.  The Veteran perfected an appeal of this rating decision.  (See VA 9, received 04/29/2003, p. 1.)  

Adjudication of this appeal stretched out for some time, with more than one consideration by the Board and an appeal to the U.S. Court of Appeals for Veterans Claims.  During the adjudication of the claim, the Board noted that the claims file contained records related to the Veteran's discharge from service and that those records mentioned an attachment from the Mental Hygiene Division.  (See Remand, received 10/08/2008, p. 7.)  The claim was remanded with instructions to obtain all of the attachments and to associate them with the record because they could contain information regarding the Veteran's claimed stressor events or show a diagnosis of a psychiatric disability in service.

Records received in December 2009 included the attachment form the Mental Hygiene Division.  (See Military Personnel Record, received 12/11/2009, p. 3.)  That document, dated in January 1971 stated that the Veteran did not have any psychiatric disease or condition which would warrant discharge from service, but if he remained in service, the problems he did have were likely to continue and to "develop into a major psychiatric illness."  Other records attached detailed the nature of the Veteran's problems with attitude and performance in service.

A Board decision issued in January 2012 granted service connection for a psychiatric disorder to include PTSD, depression, and schizoaffective disorder.  (See BVA Decision, received 01/11/2012, p. 3.)  In making this decision, the Board cited the January 1971 evaluation and the statement that he had the potential to develop a major psychiatric illness if he continued in service.  (p. 5.)  The Board also cited the personnel records showing the Veteran's difficulties in interacting with other people and handling the stress of military training, which were shown in the records obtained in December 2009.  (p. 7.)

After a complete review of the claims file, to include the relevant facts set forth above, the Board finds that the criteria for an earlier effective date have been met.  Specifically, the Board finds that the service personnel records obtained in December 2009 were relevant to the grant of service connection and were in existence at the time of the 1996 decision denying service connection.  As such, these records meet the requirements of 38 C.F.R. § 3.156(c) and entitle the Veteran to an effective date of May 13, 1996, the date of the prior claim for service connection.

The Board notes that the Veteran's attorney, in claiming entitlement to an earlier effective date, had asserted that a date prior to May 13, 1996 might be appropriate.  (See Correspondence, received 03/23/2015, p. 2.)  Specifically, the attorney noted that the claims folder provided to the attorney had been incredibly disorganized and the fact that documents were not in chronological order raised the possibility that a still earlier claim of service connection for a psychiatric disability had been filed.  The attorney also noted that the June 1996 rating decision referred to the claim being adjudicated as a "reopened" claim.  The attorney asked the Board to adjudicate whether an effective date prior to May 13, 1996 might be warranted.

The Board has reviewed the entire claims file and finds that there is no evidence of any unadjudicated formal or informal claim of service connection for a psychiatric disability prior to May 13, 1996.  The Board acknowledges that the notification letter which accompanied the June 1996 rating decision did describe the claim as "reopened."  (See Notification Letter, received 06/14/1996, p. 1.)  The rating decision, however, described the claim as a "new" claim received on May 13, 1996.  (See Rating Decision Codesheet, received 06/14/1996, p. 1.)  The Veteran had filed a previous claim of service connection for running troubles and shortness of breath in February 1971, which was denied.  (See Application, received 02/16/1971, p. 1; Notification Letter, received 0310/1971, p. 1.)  Since there is no evidence of any claim of service connection for a psychiatric disability prior to May 13, 1996, the proper effective date for the grant of service connection is May 13, 1996.  See 38 C.F.R. § 3.156(c)(3).



ORDER

Entitlement to an effective date of May 13, 1996, for the grant of service connection for a psychiatric disability is granted.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


